           Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 1 of 11




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     CHRISTOPHER P. FREY
 3   Assistant Federal Public Defender
     Nevada State Bar No. 10589
 4   201 W. Liberty Street, Ste. 102
     Reno, Nevada 89501
 5   (775) 321-8451/Phone
     Chris_Frey@fd.org
 6
     Attorney for Refugio Palomar-Santiago
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                 Case No. 3:17-CR-00116-LRH-WGC
11
                        Plaintiff,                             REPLY TO GOVERNMENT’S
12                                                             OPPOSITION IN RESPONSE TO
              v.
                                                               DEFENDANT’S MOTION TO
13
     REFUGIO PALOMAR-SANTIAGO,                                 DISMISS1
14
                        Defendant.
15
16
              Defendant, REFUGIO PALOMAR-SANTIAGO, by and through his counsel,
17
     Christopher P. Frey, Assistant Federal Public Defender, hereby replies to the Government’s
18
     Opposition in Response to Defendant’s Motion to Dismiss.
19
              This reply is based on the points and authorities herein.
20
     ///
21
     ///
22
     ///
23
     ///
24
25
26            1
                  Certification: this reply is timely filed.
          Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 2 of 11




 1   I.      ARGUMENT

 2           A.     THE GOVERNMENT CONCEDES EXHAUSTION AND PREJUDICE
                    SINCE EXHAUSTION AND PREJUDICE ARE PRESUMED UNDER
 3                  CONTROLLING NINTH CIRCUIT PRECEDENT.
 4
             Consistent with binding Ninth Circuit precedent, exhaustion and prejudice under 8
 5
     U.S.C. 1326(d)(1) and (2) are presumed when a person is wrongfully removed on the basis of
 6
     a conviction that was mischaracterized as an aggravated felony. See United States v. Ochoa,
 7
     861 F.3d 1010, 1015 (9th Cir. 2017) (“[U]nder our circuit's law, if Defendant was not convicted
 8
     of an offense that made him removable under the INA to begin with, he is excused from proving
 9
     the first two requirements.”); United States v. Camacho-Lopez, 450 F.3d 928, 930 (9th Cir.
10
     2006) (presuming exhaustion and prejudice and affirming dismissal of § 1326 indictment where
11
     defendant’s vehicular homicide conviction years earlier was not an aggravated felony in light
12
     of Leocal v. Ashcroft, 543 U.S. 1, 125 S.Ct. 377 (2004)). The government concedes this.2
13
             B.     THERE WERE NO ADMINISTRATIVE REMEDIES TO EXHAUST
14                  EVEN IF MR. PALOMAR-SANTIAGO HAD A BURDEN TO
                    DEMONSTRATE EXHAUSTION.
15
16           The government’s exhaustion argument is contrary to controlling Ninth Circuit

17   precedent. There is no need address the government’s exhaustion argument further, except to

18   note the faults in its chief premise. Mr. Santiago-Palomar could not have applied for relief

19   during his removal proceedings, even if he wanted to. This is because practically there is no

20   relief from removal when the basis for removal is an aggravated felony.3

21           When an individual in removal proceedings is found to have committed an aggravated

22   felony, no discretionary relief is available, even for legal permanent residents like Mr. Palomar-

23
             2
               See ECF No. 24 (Government’s Opposition in Response to Defendant’s Motion to
24   Dismiss [hereinafter Response]) at 3: 1-5.
             3
25             An aggravated felony determination, for example, generally renders a person ineligible
     for voluntary departure, cancellation of removal, or adjustment of status. These three forms of
26   relief were the only forms of possible relief highlighted in the Notice of Hearing relied upon by
     the government. See ECF No. 24-2 (Exhibit 2 to Response).


                                                    2
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 3 of 11




 1   Santiago. See 8 U.S.C. § 1229b(a)(3). And there is no resort to an appeal in the federal courts.
 2   See Arteaga v. Mukasey, 511 F.3d 940, 946 (9th Cir. 2007) (noting that the INA divests the
 3   federal courts of jurisdiction to review any order of removal against an alien removable by
 4   reason of having committed an aggravated felony). The effective result of an aggravated felony
 5   determination is mandatory deportation and permanent inadmissibility.
 6          The Notice to Appear here charged Mr. Palomar-Santiago with only one ground of
 7   deportability—i.e., that he had been convicted of an “aggravated felony” as a result of his
 8   conviction under § 23513 of the California Vehicle Code.4 Only this ground for removal was
 9   alleged in the Notice to Appear; correspondingly, the immigration judge was empowered to
10   determine removability on only this basis. And the immigration judge did, concluding that Mr.
11   Palomar-Santiago was “subject to removal on the charge[s] in the Notice to Appear.”5
12          Because the Notice to Appear only charged that Mr. Palomar-Santiago was removable
13   due to an aggravated felony, the immigration judge could not have—and would not have—
14   advised Mr. Palomar-Santiago, for example, of his eligibility for voluntary departure. That
15   would have been an irregular event and contrary to law. Having suffered a conviction for an
16   aggravated felony, Mr. Palomar-Santiago was not legally eligible to apply for any form or
17   discretionary relief. Accordingly, even if Mr. Palomar-Santiago had a burden to demonstrate
18   exhaustion, which he does not, see Ochoa, 861 F.3d at 1015; Camacho-Lopez, 450 F.3d at 930,
19   given the presumption of regularity and that the immigration judge would have followed the
20   law, he has. United States v. Armstrong, 517 U.S. 456, 464 (1996) (“[I]n the absence of clear
21   evidence to the contrary, courts presume that [Government agents] have properly discharged
22   their official duties.” (internal quotation marks omitted)); United States v. Chemical
23   Foundation, Inc., 272 U.S. 1, 14-15 (1926) (“The presumption of regularity supports the official
24
25
            4
                ECF No. 23-2 (Exhibit B [Notice to Appear], Motion to Dismiss).
26          5
                ECF No. 23-1 (Exhibit A [Order of the Immigration Judge], Motion to Dismiss).


                                                   3
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 4 of 11




 1   acts of public officers and, in the absence of clear evidence to the contrary, courts presume that
 2   they have properly discharged their official duties.”); see also Walton v. Arizona, 497 U.S. 639,
 3   653 (1990), (“[J]udges are presumed to know the law and to apply it in making their
 4   decisions.”), overruled on other grounds by Ring v. Arizona, 536 U.S. 584 (2002); cf. Weeks v.
 5   Angelone, 528 U.S. 225, 234 (2000) (a jury is presumed to follow the law).
 6          C.        THE PEREIRA ISSUE.
 7          The government contends that (1) Pereira is narrowly confined to the stop-time rule,
 8   (2) jurisdiction vested in the immigration court here since the contents of the notice to appear
 9   met certain regulatory requirements, and (3) even if Pereira applied and there was no
10   jurisdiction initially due to a defective notice to appear, the Pereira defects were cured and
11   jurisdiction vested retroactively because the immigration court issued a later notice of hearing.
12   The identical arguments were addressed and disposed of on October 30, 2018 after a
13   comprehensive analysis by the district court in United States v. Edgar Alfredo Valladares, 1:17-
14   cr-00156-SS.6 There, the district court reached well-reasoned conclusions—encapsulated in the
15   argument to follow—rejecting each of the government’s contentions.
16                    i.     The Pereira court meant what it said—a notice to appear without
                             time and place information is not a notice to appear at all.
17
18           The Pereira decision “did not say that a putative notice to appear that omits the time

19   and place of a removal hearing fails to trigger the stop-time rule—it says that such a document

20   is not a notice to appear at all.” Valladares, 1:17-cr-00156-SS at *9 (Exhibit A); see Pereira,

21   138 S. Ct. at 2115-17 (holding that “[c]onveying . . . time-and-place information to a noncitizen

22   is an essential function of a notice to appear . . . [and f]ailing to specify integral information

23   like the time and place of a removal proceedings unquestionably would deprive the notice to

24   appear of its essential character” (emphasis added)).

25
26          6
                A complete copy of that decision is attached hereto as Exhibit A.


                                                    4
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 5 of 11




 1           In an effort to support a narrower reading of Pereira’s basic holding, the government
 2   relies on the reasoning of Matter of Bermudez-Cota, 27 I & N Dec. 441 (BIA Aug. 31, 2018),
 3   where the Board of Immigration Appeals (BIA) concluded that it was “compelled to follow 8
 4   C.F.R. § 1003.18(b),” which states that the notice to appear need only include time-and-place
 5   information “where practicable.” Bermudez-Cota, 27 I & N Dec. at 445. Based on the “where
 6   practicable” language of 8 C.F.R. § 1003.18(b), the BIA reasoned that jurisdiction would vest
 7   even if the notice to appear omitted time and place information, “so long as a notice of hearing
 8   specifying this information is later sent to the alien.” Id. at 447.
 9           The reasoning of Bermudez-Cota is unpersuasive for numerous reasons. First, the BIA
10   in Bermudez-Cota failed to recognize that § 1003.18(b) was abrogated by Pereira as
11   inconsistent with the text of 8 U.S.C. § 1229(a)(2). See Pereira, 138 S.Ct. at 2111, 2113-14
12   (rejecting agency’s reliance on “where practicable” language of regulation to routinely issue
13   statutorily deficient notices to appear). Second, the assumption in Bermudez-Cota that a
14   deficient agency-issued notice to appear can be cured through a subsequent court-issued notice
15   of hearing directly conflicts with Pereira’s holding disapproving of this “two-step procedure.”
16   Pereira, 138 S.Ct. at 2114. Immigration courts lack authority to issue notices to appear.
17   Moscoso-Castellanos v. Lynch, 803 F.3d 1079, 1083 (9th Cir. 2015), abrogated on other
18   grounds by Pereira, 138 S. Ct. at 2113 n.4. Only the prosecuting agency in removal
19   proceedings—the Department of Homeland Security (DHS)—may do so. See id. An
20   immigration court thus has no authority to retroactively “perfect” a deficient agency-issued
21   notice to appear that omits time and place information through a subsequent notice of hearing
22   that provides that information.7 Finally, the BIA’s analysis in Bermudez-Cota pertains to the
23
24           7
             Two absurd conclusions result if this were the case. A notice to appear is the charging
25   document that “initiates” a removal proceeding. See 8 U.S.C. § 1229 (“Initiation of Removal
     Proceedings”); see also 8 C.F.R. § 1239.1 (citing § 1229 as authority for the rule that removal
26   proceedings commence by filing a notice to appear). If the responsibility to supply time and



                                                      5
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 6 of 11




 1   scope of that agency’s own authority and jurisdiction. It is therefore not entitled to Chevron
 2   deference.8 See Pereira, 138 S.Ct. at 2120-21 (Kennedy, J., concurring) (constitutional
 3   separation-of-powers principles require that deference not be given to “an agency’s
 4   interpretation of the statutory provision that concern the scope of its own authority” or
 5   “jurisdiction”); Gutierrez-Brizuela v. Lynch, 834 F.3d 1142, 1151-52 (10th Cir. 2016)
 6   (Gorsuch, J., concurring) (noting that Chevron deference is “a judge-made doctrine for the
 7   abdication of the judicial duty” and rejecting the notion that “legislative ambiguity represents a
 8   license to executive agencies to render authoritative judgments about what a statute means”).
 9                  ii.     A valid notice to appear must include time and place information—
                            the government’s argument to the contrary (1) is based on an
10                          incomplete reading of the regulations, (2) ignores Pereira’s core
11                          holding and Congressional intent, (3) mistakenly gives primacy to
                            regulatory requirements over statutes and (4) is absurd.
12
            The government asserts that an immigration court’s jurisdiction is determined by
13
     whether the contents of a notice to appear comport with certain regulatory requirements—8
14
     C.F.R. §§ 1003.13, 1003.14, 1003.15—and claims that Mr. Palomar-Santiago’s Notice to
15
     Appear complied with those regulations because those regulations do not require the inclusion
16
     of time and place information.9 Accordingly, there was jurisdiction.
17
18
19   place information—as required of a notice to appear under 8 U.S.C. § 1229—were to fall to the
     immigration courts, the courts would become a joint venturer in the prosecution. This is
20   contrary to law and Congressional intent. Moreover, if a deficient notice to appear were
     sufficient to initiate a removal proceeding, so long as the immigration court later issues a notice
21   of hearing with that information, the stop-time rule would never apply. It would be rendered
     superfluous.
22           8
               The applicable principle in construing the statute at issue here—8 U.S.C. § 1229—is
     not Chevron deference. Because of § 1229’s ramifications in any § 1326 prosecution, which
23   requires proof of a valid underlying removal, the controlling principle is the rule of lenity.
     Under that principle, to the extent there is any ambiguity about the statute post-Pereira, it
24   should be read in favor of Mr. Palomar-Santiago and others like him. United States v. Bass, 404
     U.S. 336, 347, 92 S. Ct. 515, 522, 30 L. Ed. 2d 488 (1971) ([“[A]mbiguity concerning the ambit
25   of criminal statutes should be resolved in favor of lenity.”)
             9
26             ECF No. 24 (Response) at 6: 9-12; 7-10.



                                                    6
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 7 of 11




 1          The government is mistaken. Notably, time and place information is required by statute.
 2   See 8 U.S.C. § 1229(a)(1)(G)(i). But it is seemingly not required by the regulation—8 C.F.R. §
 3   1003.15(b) and (c)—that the government deems controlling here.10 The government’s position
 4   stems from an incomplete assessment of the relevant regulations, which do, in fact, require the
 5   inclusion of time and place information. Under 8 C.F.R. § 1003.18, immigration authorities
 6   “shall provide in the Notice to Appear, the time, place and date of the initial removal hearing,
 7   where practicable.” Thus, a valid notice to appear must include time and place information
 8   under 8 C.F.R. § 1003.18, in addition to the information required by 8 C.F.R. § 1003.15.
 9          Moreover, as the court in Valladares recognized, the government has an even “bigger
10   problem” with its argument that time and place information, though required by statute (8
11   U.S.C. § 1229(a)(1)(G)(i)), is optional at best by regulation (8 C.F.R. §§ 1003.15(b) and (c);
12   1003.18). See Valladares, 1:17-cr-00156-SS at *10 (Exhibit A). Specifically, the government’s
13   regulatory argument
14                  was expressly rejected by Pereira when it held that notices to
                    appear must include information specifying the time and place of
15                  removal proceedings in all circumstances, not merely where the
16                  inclusion of such information was ‘practicable.’ See Pereira, 138
                    S. Ct. at 2111-13; see also Br. for Resp't, Pereira v. Sessions, 138
17                  S. Ct. 2105, at 49 (relying on the "where practicable" language to
                    argue notices to appear did not need to include information about
18                  the time and place of removal hearings in order to trigger the
19                  stop-time rule). Indeed, the Supreme Court in Pereira
                    acknowledged that the Board of Immigration Appeals had
20                  previously ruled that the stop-time rule could be triggered by a
                    notice to appear that did not include the date and time of the
21                  removal proceedings because the regulations required this
22                  information only ‘where practicable.’ Pereira, 138 S. Ct. at 2111-
                    12 (citing Matter of Camarillo, 25 I. & N. Dec. 644 (2011)). But
23                  because this ruling found ‘little support in the statute’s text,’ id.
                    at 2120 (Kennedy, J., concurring), the Supreme Court [in
24                  Pereira] rejected it. The Government’s position is thus directly
25
            10
26             As discussed more fully below, the government’s claim that a less demanding
     regulation should somehow control over a more demanding statute is absurd on its face.


                                                    7
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 8 of 11




 1                   contradicted by Pereira's holding that, regulatory language
                     notwithstanding, a notice to appear must always include the time
 2                   and place of removal proceedings.
 3
     Valladares, 1:17-cr-00156-SS at *10 (Exhibit A).
 4
             The government’s regulatory argument is also contrary to the “clear and unambiguous
 5
     intent of Congress.” Id. (Exhibit A). Put simply, “if Congress clearly and unambiguously
 6
     intended for notice to appear to always include time-and-place information, the regulations may
 7
     not give effect to a notice to appear that fails to include this information.” Id. at *11 (Exhibit
 8
     A). As the Pereira court determined, “[b]ased on the plain text of the statute,” Congress clearly
 9
     and unambiguously intended that a notice to appear include time and place information. Id. at
10
     2113-14, 2116 (time and place information is “essential”; its omission in a notice to appear is
11
     not “some trivial, ministerial defect, akin to an unsigned notice of appeal”).
12
             The government’s regulation argument is not only contrary to Congressional intent as
13
     well as the holding in Pereira, it is contrary to common sense for at least three reasons. First,
14
     as the court reasoned in Valladares, “it is illogical to suppose that a regulation requiring a notice
15
     to appear to include time-and-place information ‘where practicable’ is contrary to
16
     Congressional intent while a regulation that would never require notice to appear to include this
17
     information is not.” Id. at *11 (Exhibit A). Similarly, it would be absurd for Congress to require
18
     a notice to appear to include some of the information in § 1229 but not the time and place of
19
     removal hearings. Id. at *11. Finally, § 1229 and the regulations define the same document in
20
     identical ways and recognize it to be a charging document. Id. There “is no reason why the
21
     function of a notice to appear should affect the information that it must include.” Id.
22
             In light of Pereira, § 1229 unambiguously requires that a notice to appear always
23
     include time and place information. Accordingly, the regulations relied upon by the
24
     government—8 C.F.R. §§ 1003.15 and 1003.18—to read the statute optionally, or as requiring
25
     less than § 1229, are ultra vires and should not be given effect. See Valladares, at *12. Where
26



                                                     8
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 9 of 11




 1   “a regulation is ‘inconsistent with the statutory language’ or is ‘an unreasonable implementation
 2   of it,’ the regulation ‘will not control’ over the statute.” Id. at *12 (quoting United States v.
 3   Haggar Apparel Co., 526 U.S. 380, 392 (1999)). The government’s reading of 8 C.F.R. §§
 4   1003.15 and 1003.18 is both “absurd and contradictory” and an unreasonable implementation
 5   of § 1229. Accordingly, the statutory definition of a notice to appear, which Pereira clarified
 6   mandates the inclusion of time and place information, controls here. In short, statutorily-
 7   compliant notices to appear must “always include time-and-place information, including when
 8   they are used as charging documents for removal proceedings.” Valladares, at *12; see also
 9   United States v. Omniel Robaina Ortiz, 3:18-cr-00071-RWG at *4 n.3 (Nov. 6, 2018).11
10                    iii.    The Notice to Appear issued to Mr. Palomar-Santiago was void
                              because it failed to include time and place information and
11                            consequently the immigration court lacked jurisdiction to order his
12                            removal and the indictment must be dismissed.

13          Because the Notice to Appear issued to Mr. Palomar-Santiago failed to include time and
14   place information, it did not constitute a charging document initiating removal proceedings. See
15   8 U.S.C. § 1229 (“Initiation of Removal Proceedings”); 8 C.F.R. § 1239.1 (citing § 1229 as
16   authority for the rule that removal proceedings commence by filing a notice to appear).
17   Accordingly, jurisdiction never vested with the immigration court. See 8 C.F.R. § 1003.14
18   (stating that “[j]urisdiction vests, and proceedings before an Immigration Judge commence,
19   when a charging document is filed with the Court by [DHS]”).
20          As the court reasoned in Valladares, “[b]ecause jurisdictional defects render a judgment
21   void,” Mr. Palomar-Santiago’s “removal from this country was void.” Id. at *17. The
22   government confuses the issue when it claims that the jurisdictional defects were cured because
23   Mr. Palomar-Santiago had actual notice of his removal hearing after being personally served
24   with a notice of hearing. The sufficiency of notice is one thing. Whether a notice to appear
25
26          11
                 A full copy of this decision is attached as Exhibit B.


                                                      9
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 10 of 11




 1   satisfies the statutory and regulatory requirements to constitute a charging document vesting an
 2   immigration court with jurisdiction is another. See Valladares, at *14-17. Indeed, the Supreme
 3   Court in Pereira rejected the very same argument the government advances here. Id. at 138 S.
 4   Ct. at 2113. An immigration court’s jurisdiction cannot be conferred piecemeal through a “two-
 5   step procedure.” Either it vests at the inception of removal proceedings through a valid notice
 6   to appear, or it does not. Jurisdiction did not vest in the immigration court in Mr. Palomar-
 7   Santiago’s removal proceedings because the Notice to Appear was invalid. So too was his
 8   removal. The government thus cannot satisfy the elements of illegal reentry under § 1326, and
 9   the indictment against Mr. Palomar-Santiago must be dismissed. Cf. Valladares, at *17.
10   II.    CONCLUSION
11          Based on the foregoing, the indictment must be dismissed.
12          DATED November 7, 2018.
13
14                                                   RENE L. VALLADARES
                                                     Federal Public Defender
15
16                                             By: /s/ Christopher Frey
17                                                 CHRISTOPHER P. FREY
                                                   Assistant Federal Public Defender
18                                                 Counsel for Defendant Palomar-Santiago

19
20
21
22
23
24
25
26



                                                  10
       Case 3:17-cr-00116-LRH-WGC Document 25 Filed 11/07/18 Page 11 of 11




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on November 7, 2018, she served an electronic copy of the above and foregoing
 6   Reply to Government’s Opposition in Response to Defendant’s Motion to Dismiss by electronic
 7   service (ECF) to the person named below:
 8
 9                            DAYLE ELIESON
                              United States Attorney
10                            SUE FAHAMI
                              Assistant United States Attorney
11                            400 South Virginia Street, Suite 900
                              Reno, NV 89501
12
13                                                       /s/ Katrina Burden
14                                                       Employee of the Federal Public Defender

15
16
17
18
19
20
21
22
23
24
25
26



                                                    11
